Citation Nr: 0820495	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to be related to 
service.  

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of 
record to be related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007)

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.

In this case, with respect to the issues on appeal, letters 
issued by VA in June 2005 and March 2006 informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The letters also provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of any benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA was issued 
after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private medical 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further relevant 
evidence not already of record.  In this regard, the Board 
notes that in his application for VA benefits received in May 
2005, the veteran referenced treatment at a VA medical center 
for the disabilities at issue from August 1980 to June 2005.  
As such reported treatment dates from more than a decade 
following service, and the veteran has provided private 
medical records overlapping the same time period, from August 
1980 to December 2004, the Board finds that a remand for 
further development of the evidence in this regard would 
serve no useful purpose.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hearing loss or tinnitus, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).	

The veteran alleges that he has bilateral hearing loss and 
tinnitus that were incurred in service as a result of being 
exposed to noise.  The veteran's DD Form 214 reflects that he 
received the sharpshooter (rifle) badge.  Thus, in resolving 
all doubt in the veteran's favor, the Board finds that it 
would have been consistent with the circumstances of the 
veteran's service for him to have been exposed to noise 
trauma in service, and thus, concedes that he was exposed to 
noise trauma in service.  See 38 U.S.C.A. § 1154 (a)(West 
2002).  

However, the Board observes that the record does not reflect 
that the veteran ever complained of, or sought treatment for, 
hearing loss or tinnitus while in service.  Indeed, hearing 
loss was not demonstrated on examination for separation from 
service in July 1967.  See Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  Post service private medical records 
reflect the veteran was seen from August 1980 for bilateral 
cerumen impactions with external otitis for which he received 
treatment, including Lidosporin Otic ear drops and 
Cortisporin Otic Suspension ear drops.  On August 23, 1980, 
the veteran complained of not being able to hear for a while 
after the ear drops.  The veteran was seen in April 1987 when 
he reported that he did not hear well and thought that it was 
his cerumen again.  The examiner noted a modest amount of 
cerumen on examination which the examiner did not feel 
accounted for the veteran's sensorineural hearing loss as 
shown on an audiogram.  No opinion was provided as to the 
etiology of the hearing loss.  

Post service private clinical records are negative for any 
complaints of, or treatment for, tinnitus.  The veteran 
initially complained of tinnitus in his application for VA 
benefits received in May 2005.

The veteran underwent a VA audiological examination in July 
2005.  Bilateral hearing loss disability for VA purposes was 
demonstrated pursuant to 38 C.F.R. § 3.385.  Bilateral 
tinnitus was also noted as present.  After a review of the 
claims folder, and examination of the veteran, the examiner 
opined that "it is just as likely as not that the 
[veteran's] tinnitus is related to noise exposure after 
military service as to other causes after military service 
that have yet to be identified," and that "it is likely as 
not that the complaint of hearing loss is a consequence of 
noise exposure after active military service or to other 
causes that have yet to be identified."  It was noted as the 
rationale for these opinions that the service medical records 
had been negative for hearing loss and tinnitus, and that 
hearing loss and tinnitus had been initially demonstrated 
years after service.  The veteran's reported history of noise 
exposure in service was noted.  In the absence of 
demonstration of continuity of symptomatology, or a medical 
opinion relating current hearing loss and/or tinnitus to 
service, the Board finds that the initial demonstration of 
hearing loss and tinnitus years after service, considered in 
conjunction with the absence of a clinical opinion relating 
either disability to service, is too remote from service to 
be reasonably related to service.  

Nevertheless, service connection may be established on a 
presumptive basis, if the veteran's hearing loss and/or 
tinnitus became manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the record reflects that the veteran's hearing 
loss was initially clinically noted more than a decade after 
service, and tinnitus was first diagnosed in 2005, each of 
which is more than one year after his discharge from service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


